I — I
per curiam:
El 29 de junio de 1994, el Ledo. Govén D. Martínez Suris, Director de la Oficina Inspección de Nota-*311rías, nos informó que la Leda. Lillian Celinda Cordero Ne-grón no había rendido los índices notariales correspondien-tes a los meses de enero y abril de 1993, y desde esa fecha hasta mayo de 1994, ello en incumplimiento con el Art. II de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2023.
En su escrito, el licenciado Martínez Suris informó que las gestiones conducentes para lograr su remisión fueron infructuosas. La notario Cordero Negrón hizo caso omiso a dicho requerimiento.
En 26 de mayo le notificamos personalmente que le con-cedíamos treinta (30) días para que informara al respecto. Fue apercibida de que su incomparecencia conllevaría sanciones.
I — H I — I
Ha transcurrido el término sin noticias de la licenciada Cordero Negrón. Ello demuestra una actitud de total me-nosprecio al cumplimiento de los requisitos de la notaría. In re Lago Giberga, 134 D.P.R. 502 (1993); In re Ribas Dominicci I, 131 D.P.R. 491 (1992). Evidentemente la licen-ciada Cordero Negrón no tiene interés en continuar ejerciéndola. Tampoco tiene interés en exponer su posición frente al Tribunal.
Estas circunstancias nos mueven a decretar su suspen-sión temporera de la abogacía hasta que dispongamos lo contrario. In re Bonaparte Rosaly, 130 D.P.R. 199 (1992); In re Nicot Santana, 129 D.P.R. 717 (1992); In re Santiago Méndez, 129 D.P.R. 696 (1991).

Se dictará la sentencia correspondiente.

La Juez Asociada Señora Naveira de Rodón limitaría la suspensión a la notaría y concedería a la licenciada Cor-dero Negrón un término para que explicase las razones por las cuales no debe ser suspendida de la abogacía.